By the Court.
The Court is of opinion, that the matters of law arising upon the facts found in the special verdict, and the facts agreed by the parties, is for the plaintiff: therefore that the said judgment is erroneous ; that the said judgment be reversed and annulled ; and that the plaintiff recover against the defendants his costs here expended. And this Court proceeding to give such judgment as the said Circuit Court ought to have given, it is considered that the plaintiff recover *283against the defendants the land in the declaration mentioned, located by the engineer for the use of the Kanawha turnpike road, and in the occupancy of the defeudants, and one cent damages found by the jury, and his costs. Whereupon the plaintiff prays a writ, &c. and to him it is granted, &c.